Citation Nr: 0206394	
Decision Date: 06/17/02    Archive Date: 06/27/02	

DOCKET NO.  98-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1974.  

This matter arises from a February 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate disposition.  On December 5, 2000, the Board 
denied the benefit sought.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The appellant and the Secretary of Veterans 
Affairs then filed a joint motion for remand and stay of 
proceedings in April 2001.  By order dated May 4, 2001, the 
Court granted the joint motion by vacating the Board's 
December 5, 2000 decision, and remanding the case for 
compliance with the joint motion.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran is 49 years of age, has completed two years 
of college, and has occupational experience as a police 
officer, security guard, and airline grounds crewman.  He 
last worked in January 1997.  

3.  The veteran's disabilities are residuals of a low back 
injury, rated as 40 percent disabling; and refractive error 
of the eyes, rated as noncompensable.  

4.  The veteran's disabilities are severe enough in nature to 
prevent him from following all forms of substantially gainful 
employment consistent with his age, educational background, 
and occupational experience.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 
3.42, 4.15, 4.16, 4.17 (2001); 38 U.S.C.A. §§ 5103, 5103A, 
and 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded a VA medical 
examination in conjunction with this claim.  He was issued a 
statement of the case in March 1998, as well as supplemental 
statements of the case in July 1998 and April 2000, which 
informed the veteran of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  Thus, the appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
veteran also was given an opportunity to submit additional 
evidence in support of his claim, and testified at a personal 
hearing held by RO personnel.  The record indicates that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The veteran contends that his disabilities prevent him from 
obtaining and retaining substantially gainfully employment; 
he avers that he should be entitled to a total disability 
rating for pension purposes as a result.  In this regard, 
each veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of his or her willful misconduct shall meet the basic 
eligibility requirements for VA pension benefits.  See 
38 U.S.C.A. § 1521(a).  Ratings for permanent disabilities 
must meet certain minimum requirements which are set forth in 
38 C.F.R. § 4.16.  Therein, if there is only one disability, 
it must be rated as 60 percent disabling or more.  If there 
are two or more disabilities, there must be at least one 
disability ratable at 40 percent or more and sufficient 
additional disabilities to bring the combined rating to 
70 percent or more.  Alternatively, when a veteran's 
disabilities do not meet these percentage requirements, a 
permanent and total disability rating for pension purposes 
may still be assigned if a veteran is found to be 
unemployable by reason of disability, age, occupational 
background, and other related factors.  See 38 C.F.R. 
§§ 3.321(b)(2), 4.16, 4.17.  It is within the foregoing 
context that the veteran's claim must be evaluated.  The 
record indicates that the veteran was born in February 1953, 
and has completed two years of college.  His most recent 
employment was as an airlines ground crew member and loss 
prevention manager.  The record also indicates that he has 
experience as a security guard and police officer.  

The veteran's disabilities are a low back disability, 
currently rated as 40 percent disabling, and refractive error 
of the eyes, currently rated as noncompensable.  The record 
indicates that the veteran received emergency care at a 
private medical facility in January 1997 after sustaining 
injury to the low back while lifting objects at work.  A 
computed tomography (CT) scan revealed disc herniation at L3-
4 and L4-5.  Acute lumbar back sprain with herniated disc was 
diagnosed.  

During a VA examination conducted in January 1998, the 
veteran reported constant low back pain and difficulty 
moving, bending, and sleeping.  He could not work due to the 
pain.  The examiner observed that the veteran appeared to be 
in pain, and walked with a forward list.  Range of motion of 
the lumbar spine was severely restricted.  The veteran was 
diagnosed with subjective complaints of severe back pain, no 
supporting objective evidence, and no evidence of herniated 
disc or nerve root irritation.  

During January 1998, the veteran also was seen by his private 
physician.  The physician observed that the veteran moved 
very cautiously with a somewhat exaggerated gait, loss of 
lumbar lordosis, and markedly restricted back movements.  The 
physician indicated that the veteran had been totally 
disabled since the initial injury to his low back in February 
1997.  In March of that year, the veteran's private physician 
indicated that the veteran benefited little from conservative 
treatment, and surgery was recommended.  However, the veteran 
was apprehensive.  

The veteran appeared at a personal hearing at the RO in May 
1998.  He testified that he was unable to work due to his 
back injury, and could not even perform sedentary jobs.  He 
was 45 years old at that time, and had completed two years of 
college.  He was a retired police officer, and also had 
experience as a body guard.  He could not climb stairs, and 
had difficulty performing household and personal chores.  He 
could no longer play sports or play with his children.  He 
indicated that he experienced constant pain with activity.  
He claimed that his physicians told him that it was likely 
that surgery would not help to alleviate symptomatology 
associated with his low back.  

Regarding the veteran's eye disability, the Board notes that 
in May 1998, a VA physician indicated that the refractive 
error of the veteran's eyes was correctable to 20/20.  

The foregoing indicates that the veteran's nonservice-
connected disabilities, when combined, do not meet the 
schedular requirements of 38 C.F.R. §§ 4.16, 4.17.  However, 
given the opinion from his treating physician that he has 
been totally disabled as a result of injury to his low back, 
and given that his occupational experience has been in fields 
that require sustained physical exertion, i.e., a police 
officer, a body guard, and a ground crewman for an airlines, 
the Board must conclude, as a factual matter, that the 
veteran's disabilities preclude him from following all forms 
of substantially gainful employment consistent with his age 
and occupational experience.  Parenthetically, although the 
veteran completed two years of college, his principal field 
of study was psychology, and there is no indication that he 
has any practical work experience in that discipline.  
Because nothing of record contradicts the veteran's private 
physician's opinion regarding the fact that the appellant has 
been totally disabled since injury to his low back in January 
1997, and given that the veteran more recently has been 
diagnosed with bulging cervical discs causing spinal cord 
compression that prevents him from performing physical tasks 
involving even mild exertion, the Board finds that the 
provisions of 38 C.F.R. § 3.321(b)(2) are for application.  
In this regard, all reasonable doubt has been resolved in 
favor of the veteran.  See 38 U.S.C.A. § 5107(b).  


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
payment of monetary payments.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

